                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANTHONY MEEKS,
                                                    Case No. 2:19-cv-10247
      Plaintiff,
v.                                                  Paul D. Borman
                                                    United States District Court
HEIDI WASHINGTON, et. al.,

     Defendants.
________________________________/

                    OPINION AND ORDER PARTIALLY
                   DISMISSING COMPLAINT (ECF NO. 1)

I. INTRODUCTION

      This case is on remand from the United States Court of Appeals for the Sixth

Circuit. Before the Court is Plaintiff Anthony Meeks’ pro se civil rights complaint

filed pursuant to 42 U.S.C. § 1983. Plaintiff is a state prisoner incarcerated at the

Cotton Correctional Facility in Jackson, Michigan. The Court has reviewed the

complaint and now DISMISSES IT IN PART.

II. STANDARD OF REVIEW

      Plaintiff was allowed to proceed without prepayment of fees. See 28 § U.S.C.

1915(a); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997). However, 28

U.S.C. § 1915(e)(2)(B) states:

      Notwithstanding any filing fee, or any portion thereof, that may have
      been paid, the court shall dismiss the case at any time if the court
      determines that:
                                         1
      (B) the action or appeal:
      (i) is frivolous or malicious;
      (ii) fails to state a claim on which relief may be granted; or
      (iii) seeks monetary relief against a defendant who is immune from such
      relief.

      A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32

(1992). Sua sponte dismissal is appropriate if the complaint lacks an arguable basis

when filed. McGore, 114 F.3d at 612.

      While a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on

the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and

citations omitted). Stated differently, “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To prove a prima facie case under 42 U.S.C. § 1983, a civil rights plaintiff

must establish that: (1) the defendant acted under color of state law; and (2) the

offending conduct deprived the plaintiff of rights secured by federal law. Bloch v.

                                          2
Ribar, 156 F.3d 673, 677 (6th Cir. 1998) (citing Parratt v. Taylor, 451 U.S. 527, 535

(1981)). “If a plaintiff fails to make a showing on any essential element of a § 1983

claim, it must fail.” Redding v. St. Eward, 241 F.3d 530, 532 (6th Cir. 2001).

                                   III. Complaint

      Plaintiff claims that while he was incarcerated at the Macomb Correctional

Facility in New Haven, Michigan, his prison cell was searched by defendants Warner

and Gretten, who are corrections officers at the prison. Plaintiff was issued a prison

misconduct ticket for possession of marijuana. Plaintiff claims that the marijuana

belonged to another prisoner. Plaintiff was nonetheless found guilty of prison

misconduct. Plaintiff was sanctioned with loss of disciplinary credits, was placed in

segregation, and lost additional privileges. Plaintiff claims that he was not afforded

due process at the misconduct hearing because he was not permitted to present

exculpatory evidence or witnesses at the hearing. Plaintiff unsuccessfully sought

review of the prison misconduct hearing in the Ingham County Circuit Court.

      Plaintiff further claims that subsequent to being found guilty of the

misconduct, a security reclassification hearing was conducted, at which the Deputy

Warden Jenkins-Grant and Defendants Gleason and Levine ordered that plaintiff’s

security classification level be increased. Plaintiff claims that these defendants based

their decision on the erroneous belief that plaintiff had been convicted of smuggling,

when he had, in fact, been convicted only of substance abuse. Plaintiff brought this

                                           3
to the defendants’ attention and they acknowledged their mistake, but according to

plaintiff, they did not return him to his old security classification.

      Plaintiff seeks monetary and injunctive relief. Plaintiff names Heidi

Washington, the director of the Michigan Department of Corrections, the former

warden of the Macomb Correctional Facility, whom he identifies only as John Doe,

Deputy Warden R. Jenkins-Grant, Sergeant Warner, Corrections Officer Gretten, A.

Gleason, the Resident Unit Manager, M. Levine, the OPT Unit Chief, Defendant

Bridges, the Hearing Investigator, and Richard Russell, the Hearing Administrator.

III. Discussion

      A. The suit must be dismissed against Defendants Washington, and
         Warden Doe.

      The complaint must be dismissed against Defendant Washington, the Director

of the Michigan Department of Corrections, and Defendant John Doe, the Warden

of the Macomb Correctional Facility, because plaintiff failed to allege any personal

involvement by these defendants in the alleged unconstitutional deprivation.

      A supervisory official like Washington or the warden cannot be held liable

under § 1983 for the misconduct of officials that the person supervises unless the

plaintiffs can demonstrate that “the supervisor encouraged the specific instance of

misconduct or in some other way directly participated in it.” Combs v. Wilkinson,

315 F.3d 548, 558 (6th Cir. 2002) (quoting Bellamy v. Bradley, 729 F.2d 416, 421

(6th Cir. 1984)). A plaintiff must show, at a minimum, that the supervisory official
                                            4
“at least implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending officers.” Id. “Supervisory liability under

§ 1983 cannot be based on a mere failure to act but must be based upon active

unconstitutional behavior.” Combs, 315 F. 3d at 558 (citing Bass v. Robinson, 167

F.3d 1041, 1048 (6th Cir. 1999)).

      The complaint must be dismissed against Defendant Washington, because the

complaint does not allege that Washington had any direct involvement in the alleged

violations of the plaintiff’s constitutional rights. See Sarr v. Martin, 53 F. App’x.

760, 761 (6th Cir. 2002). Any notice that Washington might have received through

the prison’s grievance system would be insufficient to make her personally liable for

the alleged unconstitutional acts here. Id. at 761–62. Moreover, Washington’s failure

to take action upon plaintiff’s complaint would be insufficient to render her liable

for these unconstitutional actions under § 1983. Combs, 315 F.3d at 558.

      Warden Doe is likewise not liable under § 1983 in his or her supervisory

capacity for the alleged violation of plaintiff’s rights, because plaintiff failed to

allege that the warden committed any of these acts or acquiesced in the other parties’

conduct. See Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008).

      B. The suit must be dismissed against Defendants Bridges and Russell.

      The complaint must also be dismissed against Hearing Investigator Bridges

because he is immune from being sued for his actions in conducting prison

                                          5
misconduct hearings. Prison hearings officers in Michigan are entitled to absolute

judicial immunity from liability in a § 1983 suit challenging their actions in

conducting an administrative hearing. See Goldsmith v. Sharrett, 614 F. App’x. 824,

827 (6th Cir. 2015); see also Shelly v. Johnson, 849 F.2d 228, 230 (6th Cir. 1988).

Plaintiff’s suit against the hearing officer must be dismissed on the basis of absolute

judicial immunity. Defendant Russell, as the M.D.O.C. Hearing Administrator,

would also be immune from being sued for any actions undertaken in reviewing or

refusing to reconsider or overturn the prison hearing officers’ decisions. See

Williams v. Bournay, 178 F.3d 1298 (Table), 1999 WL 196532, p. 2 (6th Cir. Mar.

22, 1999).

      C. The suit must be dismissed against defendants Jenkins-Grant,
           Levine, and Gleason.

      Plaintiff claims that defendants Jenkins-Grant, Levine, and Gleason increased

his security level and ordered him sent to a prison with a higher security level based

on inaccurate information that plaintiff had been convicted of smuggling at the

misconduct hearing.

      A prisoner has no right to be given a particular security level, Olim v.

Wakinekona, 461 U.S. 238, 245 (1983); Montanye v. Haymes, 427 U.S. 236, 242

(1976), nor does a prisoner have a constitutional right to placement in a particular

prison. Hewitt v. Helms, 459 U.S. 460, 468 (1983). The use of false or inaccurate

information to increase a prisoner’s security level thus fails to state a claim upon
                                          6
which relief can be granted. See Johnson v. CCA-Ne. Ohio Corr. Ctr. Warden, 21 F.

App’x 330, 332–33 (6th Cir. 2001). The suit must be dismissed against Defendants

Jenkins-Grant, Levine, and Gleason.

       D. Plaintiff states a potential claim for relief against the remaining
          defendants.

       Plaintiff’s claim that the remaining defendants filed a false prison misconduct

ticket against him leading to the loss of disciplinary credits states a claim for relief

under § 1983. See Thomas v. Eby, 481 F.3d 434, 439–40 (6th Cir. 2007) The case

will continue against the remaining defendants.

V. ORDER

       The civil rights complaint is DISMISSED IN PART WITH PREJUDICE

with    respect    to    DEFENDANTS            MICHIGAN        DEPARTMENT           OF

CORRECTIONS, HEIDI WASHINGTON, WARDEN “JOHN DOE,” DEPUTY

WARDEN R. JENKINS-GRANT, HEARING INVESTIGATOR BRIDGES,

HEARING ADMINISTRATOR RICHARD RUSSELL, OPT CHIEF M. LEVINE,

AND RUM GLEASON for failing to state a claim upon which relief can be granted.

The case shall proceed against the remaining defendants, Sergeant Warner and

Corrections Officer Gretten.

IT SO ORDERED.

Dated: December 11, 2019                       s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge
                                           7
